 280DECISIONSOF NATIONALLABOR RELATIONS BOARDBusiness Envelope Manufacturers of Tennessee, Inc.and Local 234, Graphic Arts International Union,AFL-CIO. Cases 10-CA-11233 and 10-RC-10261December 15, 1976DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, ANDWALTHEROn April 2, 1976, Administrative Law Judge RobertCohn issued the attached Decision in this proceeding.Thereafter,Respondent and the Party of Interest'filedexceptions and supporting briefs, and theCharging Party2 filed a brief in opposition to theexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record in theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found Respondentviolated Section 8(a)(1) and (2) by threatening itsemployees and rendering support and assistance tothe Teamsters Union by,inter alia:coercively interro-gating its employees; threatening its employees withsurveillance, loss of benefits, futility of bargaining,and plant closure if its employees chose the GraphicArts Union as their collective-bargaining representa-tive;promising certain benefits if the employeeschose the Teamsters as their collective-bargainingrepresentative; and rendering special privileges to theTeamsters while denyingsimilarprivileges to theGraphic Arts Union. In his remedy, the Administra-tive Law Judge recommended that the election wonby the Teamsters be set aside, Respondent bedirected to bargain with the Graphic Arts Union, andRespondent be directed to take certain other appro-priate remedial actions designed to effectuate thepurposes of the Act.No exceptions were filed to the findings of unfairlabor practices or to the recommendation settingaside theelection.3However, Respondent and theTeamsters did file exceptions to the recommendedbargaining order. For the reasons set forth below, wefind merit to these exceptions.'Teamsters Local Union No. 519, Knoxville and Vicinity,affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,hereafter referred to as the Teamsters.2Hereafter referred to as the Graphic Arts Union3Accordingly these findings are hereby adopted227 NLRB No. 41As set out more fully in the Administrative LawJudge's Decision, the Teamsters was the incumbentcollective-bargaining representative of Respondent'sproduction and maintenance employees and wasparty to a then current collective-bargaining agree-ment with Respondent expiring on March 30, 1975.In late 1974, officials of the Teamsters met withRespondent and, in a prenegotiation discussion,informed Respondent that the Teamsters intended toseek substantial wage increases during the forthcom-ing contract negotiations. The Teamsters and Re-spondent met several more times for prenegotiationdiscussions, and on February 17, 1975,4 the negotia-tions for a new collective-bargaining agreement wereformally opened. Meanwhile, on or about February10, the Graphic Arts Union began its organizationcampaign, and during the next several days twoorganizationmeetingswere conducted. On February17, the Graphic Arts Union notified Respondent byletter of its organization campaign. By February 21,the Graphic Arts Union had obtained authorizationcards from a majority of the employees in the unitand on that date filed a petition for an election whichraiseda real question concerning representation.Thereafter, the Respondent, the Teamsters, and theGraphic Arts Union signed a Stipulation for Certifi-cationUpon Consent Election Agreement, and onApril 2 a secret ballot election was conducted inwhich the Teamsters received a majority of theballots cast. The Graphic Arts Union then filed theobjections to the election and the unfair laborpractice charges that are the subject of this proceed-ing.As found by the Administrative Law Judge, subse-quent to the advent of the organization campaign bytheGraphic Arts Union, Respondent engaged inegregious and coercive conduct which was destruc-tive of the employees' Section 7 rights and that wasdesigned to render unlawfulassistanceand support tothe Teamsters in violation of Section 8(a)(1) and (2)of the Act. To remedy this unlawful conduct, theAdministrativeLaw Judge,inter alia,citingTheBrescome Distributors Corporation,179 NLRB 787(1969), as authority, recommended that Respondentbe directed to recognize and bargain with theGraphic Arts Union.Member Penello is of theopinion that under the facts of this casethe issuanceof a bargaining order is inappropriate and that theAdministrative Law Judge's reliance uponBrescome,supra,ismisplaced.5 InBrescome, supra,the Boardfound the respondent had assisted in the initialAll dates hereafter refer to 1975,unless otherwise indicated.5The Administrative Law Judge also citedLawrence Rigging,Inc,202NLRB 1094 (1973),andOverlandDistributionCenter; Inc,194 NLRB 727(1971), as authority for the bargaining order.However,neither of those casesinvolved an incumbent union. BUSINESS ENVELOPE MANUFACTURERS281organization of the incumbent, an independentassociation,and through its supervisors had contin-ued to influence the ' association in its collective-bargaining relationship. We further found the respon-dent's supervisors were officers and members of theassociation, at least one supervisor had been an activemember of the bargaining committee, and with theexception of 1 year the dealings between the partieswere never incorporated into a written agreement.Accordingly, in that situation where the employerhad actively participated in the organization of theincumbent collective-bargaining agent and where theemployer's unlawful conduct had interfered with theelectionand dissipated the petitioner'smajoritystatus,we found a bargaining order was justified.In the presentcase,on the other hand, there is noevidence that establishes that the incumbent, theTeamsters, was organized or controlled by Respon-dent. Further, there is no evidence that the Teamsterssought theassistanceof Respondent or activelyparticipated in the campaign of unlawful conduct .6Accordingly, in these circumstances, where the Boardis faced with competing claims of representation froman incumbent collective-bargaining agent and alsofrom another labor organization with a legitimatecard majority, Member Penello fords that a bargain-ing order is not warranted. Although the cardmajority is sufficient -to -raise a real question concern-ing representation, it is insufficient to establishmajority status in the presence of a legitimateincumbent collective-bargaining agent.? Surely ifRespondent had recognized the Graphic Arts Unionafter it had established a card majority and raised aquestion concerning representation, the Board wouldhave found that relationship to be unlawful andwould have directed Respondent to cease recognizingthat union until properly certified by the Board. TheBoard cannot, therefore, issue a bargaining orderestablishinga collective-bargainingrelationship,where elsewhere it would have found that relationshipto be unlawful.Member Penello recognizes that Respondent'sunlawful conduct has dissipated the support for theGraphic Arts Union and has created a situationwhich may prevent the immediate direction of a fairand impartialelection.Nevertheless, in the face of theincumbent Teamsters claim of a continuing majoritystatus,he is of the view that the Graphic Arts Union'sclaim' to a card majority is insufficient and that only aBoard-conducted election can effectively insure thatthe employees are given -a free choice concerning theselection of a collective-bargaining representative.Member Penello disagrees with Member Jenkins'observation that our disposition of the case leavesRespondent free to repeat its unlawful conduct andto further distort and subvert the free choice of itsemployees. In this Decision and Order, the Board hasspecifically ordered Respondent to cease and desistfrom engaging in such activities and to take certainappropriate remedial action'set forth in the Order. Inthe face of such an Order from this Board, an agencyof the Federal Government, Member Penello doesnot presume, as does the dissent, that Respondentwill continue to act unlawfully. '-Member Penello doesagree,however, with Mem-ber - Jenkins' observation that our rules are notdesigned for the situation presented in this case. Healso agrees that the Graphic Arts Union has anequitable claim to majority status based upon its card'majority and the resulting presumption. However, ina similarvein, he also fords that the Teamsters has anequitable claim to majority status based upon- itsincumbency and the resulting presumption of itscontinuing majority status. Faced with such a dilem-ma, two conflicting presumptions of majority status,he finds that the two presumptions, in effect,'canceleach other and- that neither claim is sufficient to'establish majority status. Accordingly, it is only withthe greatest reluctance that this Board postpones theemployees' determination as to a collective-bargain-ing representative. However, under the facts of thiscase, there is no other choice.Perhaps the differences with Member Jenkins isbest explained by the manner in which MemberJenkins defines the issue. Member Jenkins fords theBoard is- faced with the question which of twononoffendingunions"has the superior claim tomajority status?" There is, however, an even morebasic question: Has either Union been able, in fact, toestablisha sufficientclaimtomajority status.Asindicated by the previous discussion, Member Penel-lo finds neither Union has been able to establish sucha claim,and therefore a bargaining order is inappro-priate-Member Walther agrees with MemberPenello I, aremedial bargaining order should not be imposed bytheBoard in this case. While Member Jenkins'opinionpresentssome important considerations infavor of a contrary result, in Member Walther's view,there are countervailing policies which are of moreimportance.6Member Penello finds the Administrative Law Judge's commentsrecord as a whole the General Counsel's administrative investigation andregarding the dormancy of the Teamsters to be mere speculation unsubstan-determination that the Teamsters was a bona fide incumbent with atiated by the record.He notes that the record fails to support the allegationslegitimate interest in representing the unit employees.by the Graphic Arts Union that the Teamsters was organized and controlledrWestern Commercial Transport,Inc.,201 NLRB 17,21 (1973), enfd. 487by Respondent.In reaching this finding,he has considered as part of theF.2d 332(C.A. 5,1973). 282DECISIONSOF NATIONALLABOR RELATIONS BOARDEssentially,Member Walther does not find anyevidence that either Union has demonstrated clearmajority support by the employees, for the reasons setforth in his concurring opinion inU and I, Inc., 227NLRB 1 (1976). Because of the presence of theCharging Party and also because of the Respondent'snumerousviolationsof Section 8(a)(2),MemberWalther finds it is clearly inappropriate to grant abargaining order running to the Teamsters. On theother hand, he finds the Charging Party's authoriza-tion cards are an unsatisfactory measure of theemployees' desire in this case absent full and com-plete investigation of the effect of the incumbent'sstatus andthe extent to which employees may haveindicated support contemporaneously of both unions.Member Walther is of the view that the SupremeCourt has specifically charged this Agency in itslandmark decision that "effectuating ascertainableemployee free choice is as important a goal asdetermining employer misbehavior."8 In view of thepotential conflicting claims in this case, more isrequired to ascertain employee free choice than ispresent in this record.Member Walther is of the view that on the facts ofthis case, if Respondent had recognized the ChargingParty solely on the basis of its cards, without havingthoroughly investigated the Teamstersclaim to ma-jority support, then Respondent would have had todemonstrate the clearvalidity of the Charging Party'smajority support. SeeU & I, Inc., supra.Accordingly, for the reasons stated above, we adoptthe Adminstrative Law Judge's Decision except forthe portion of that Decision recommending that abargaining order be issued. Further, we shall remandthe representationcase to the Regional Director forthe purpose of conductinga newelection atsuch timethat he deems the circumstances permit a free choiceconcerning a bargainingrepresentative.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that RespondentBusinessEnvelope Manufacturers of Tennessee, Inc.,Clinton, Tennessee, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Coercively interrogating its employees concern-ing their union membership and activities.(b) Threatening employees that it would engage insurveillance of their union activities.(c)Threatening employees that it would close ormoveits plant if Local 234, Graphic ArtsInternation-alUnion,AFL-CIO,were chosen as the employees'collective-bargaining representative.(d) Threatening its employees that it would be futileto choose the above-named Union as the employees'collective-bargaining representative since it would beimpossible to bargain with it.(e)Threatening its employees that theirhours ofwork would be diminishedif they chosethe above-named union as their collective-bargaining represen-tative.(f)Threatening its employees that it would get"rough and tough" with them and limit their freedomof movement in theplant if theychose the above-named Union as their collective-bargaining represen-tative.(g) Promising employees that it would rescind a 32-hour workweek notice and return to a40-hourworkweek if the employees joined the TeamstersUnion.(h)Promising its employees a retroactive wageincrease and paidholidays ifthey chose the Team-stersUnion as their collective-bargaining representa-tive.(i)Offeringto pay reinstatement fees of employeesto the TeamstersUnion ifthe employees wished torejoin the Teamsters Union.(j)Permitting the Teamsters Union to hold meet-ings of employees on Respondent's property duringemployees'worktime to discuss contract proposals ornegotiations between the Respondent and the Team-sters Union.(k) Soliciting employees to circulate among otheremployees and encourage them to support theTeamsters Union.(1)Allowing or permitting an employee representa-tiveor union steward of the Teamsters Union tosolicitTeamsters authorization cards among theemployees of the Respondent while at the same timedenying a request of the GraphicArtsUnion tosolicitsignatureson authorization cards duringworktime in the plant.(m) Recognizing or contracting with TeamstersLocal Union No. 519,Knoxville andVicinity,affili-ated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,as the representative of any of its employees in theappropriate unit,for the purpose of dealing with saidorganization concerning grievances, labor disputes,wages,rates of pay, hours of employment,or otherconditions of employment, unless and until Team-sters Local Union No.519, Knoxville and Vicinity,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,shall have been certified as such representa-8NLRB v Gissel Packing Co, Inc, 395 U.S575, 614 (1969). -BUSINESSENVELOPE MANUFACTURERS283tive pursuant to a Board-conductedelection amongRespondent's employees. -However, nothing hereinshall require Respondent to vary or abandon anywages,hours, seniority, or other substantive featuresof its relationship with said employees which havebeen established in any agreement between Respon-dent and Teamsters Local Union No. 519, Knoxvilleand Vicinity, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, -or to prejudice the assertion bysuch employees of any rights they may have acquiredunder such an agreement.(n) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteedin Section7 of the Act.2.Take the following affirmative action which itis found will effectuate the purpose of the Act:(a) Post at its Clinton, Tennessee, plant, copies ofthe attached notice marked-"Appendix."9 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 10, after being duly signed by anauthorized representative of Respondent, shall beposted by it immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.--(b)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint bedismissed as to any alleged violations not found tohave been sustained herein.IT IS FURTHER ORDERED that Case 10-RC-10261 beand it hereby is remanded to the Regional Directorfor Region 10' for the purposes of conducting a newelection at such time as he deems that circumstancespermit a free choice of a bargaining representative.MEMBERJENKINS, concurring and dissenting:Iagree with my colleagues' conclusion that Re-spondent violated Section 8(a)(1) and (2) of the Act.However, I disagree with their conclusion that abargaining order is inappropriate in this case.Respondent has engaged in "an egregious cam-paign of threats" which "ranged the spectrum of9In the event that thisOrder is enforcedby a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNational LaborRelations Board"shall read"Posted Pursuant to a Judgmentof theUnited StatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board."1OALJD, sec. 11, par. 411My majoritycolleagues view the situation before us as one involvingthe balancingof offsettingpresumptions and, in so doing,theyhave fallenconduct violative of Section 8(a)(2) and (1) of the Act,making a free choice in the- election of April 2impossible."10 Becauseof the nature and extent ofRespondent's unlawful conduct, I am of the opinionthat thereisnopossibility of conducting a fairelection at Respondent's facility in the foreseeablefuture.-The question- we are left with is: Between the twononoffending Unions, which has the superior claim tomajority status? For the following reasons, I amconvinced that questionmustbe resolved in favor ofthe Petitioner-Charging Party. As of the filing of thepetitionand immediately prior to Respondent'scommencement of unlawful activity, the Petitioner-Charging Party enjoyed an overwhelming majoritybased upon authorization cards. WhileIam cogni-zant of the frailties of authorization cards as evidenceof majority status generally, in this case they repre-sent the only evidence of the uncoerced opinion ofthe employees.Moreover, they represent the mostrecent expression of choice prior to the advent ofRespondent's violative conduct.My colleagues hold that this card majority isinsufficient to establish majority status in the pres-ence of the "legitimate incumbent" status of theIntervenor-Party of Interest.While it is true that apresumption of continuing majority status is usuallyaccordeda legitimateincumbent-, that presumption isno more than its name implies. Here, I am convincedthe substantial card majority is sufficient to rebut thenormal presumption.11 Moreover, the record showsthat the Teamsters had been the employees' represen-tative for only a single contract's duration. Its statuswas neither supported by certification nor any otherobjective evidence of majority. The April 2 electionclearly cannot be viewed as evidence of continuingmajority since those results were severely tainted byRespondent'smassiveunfair labor practices.Thus, in this case, a fair election being impossible, Iconclude that on the basis of objective evidence thecardmajority is sufficient to rebut the Teamsterspresumption of continuing -majority status and, thatthe bargaining order recommended by the Adminis-trativeLaw Judge is imperative. As the SupremeCourt said inN.L.R.B. v. Gissel Packing Co., Inc.,395U.S. 575, 614 (1969), "If the Board finds that thepossibility of erasing the effects of past practices andof ensuring a fair election (or a fair rerun) by the useof traditional remedies, though present, is slight andinto serious error. Here, it is only the claim of the incumbent TeamstersUmonwhich rests upon a presumption.The Graphic Arts Union's claim ofmajonty status has been provenby the recordevidence before us whichestablishesthatan overwhelmingmajority ofthe unit employees haveauthorizedthe Graphic Arts,Umon toserve as their bargaining representa-tive.A presumption of majoritystatus cannot be given the same weight asactualproof ofmajority status and when,as here, theproof rebuts thepresumption,the latter can no longer be said to have any continuingvitality. DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat employee sentiment once expressed throughcards would, on balance, be better protected by abargaining order, then such an order should issue°'.While the facts of that caseweredifferent, Ifind the logic applicable.The majority's argument by analogy to the situa-tion in which an employer recognizes a union on thebasis of a card majority in the face of the presence ofa legitimate incumbent is-misplaced. The availabilityof the election process for resolving the questionconcerning representation is what makes such recog-nition violative. But the fact is that here the questionconcerning representation raised by the authorizationcards cannot be resolved by a fair election, because ofthe Respondent's grave misconduct. Indeed, if themajority's view is correct, then Respondent is free torepeat its violations in support of the Union which amajority of the employees have rejected, and free todistort and subvert the succeeding election(s) so thatthat Union wins again and again. My colleagues thuspermit Respondent to frustrate indefinitely the desireof a majority of the employees to change theirrepresentative.Finally, the equities of the case dictate a bargainingorder in favor of the Petitioner-Charging Party. Topostpone the election for the period of time necessaryto conduct a fair election defeats for far too long theemployees' expressed, desires to effect a change incollective-bargaining representatives. In addition, toorder a second election rewards Respondent's fla-grant unlawful activity and, as noted above, providesRespondent with another opportunity to effect theoutcome it desires. Finally, while we are vainlycaught in our own rules which were never designedfor this situation, Respondent has successfully elimi-nated its obligation to bargain with any unionrepresenting its employees.For the foregoingreasons,I am compelled to giveeffect to the clear desire of the employees to berepresented by the Petitioner-Charging Party andwould adopt the recommended Decision and Orderof the Administrative Law Judge in its entirety.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize or contract with Team-sters Local Union No. 519, Knoxville' and Vicini-ty,affiliatedwith International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Hel-pers of America (hereinafter Teamsters Union), asthe representative of our employees for thepurpose of dealing with said organization con-cerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions ofemployment unless and -until Teamsters Unionshall have been certified as such representativepursuant to a Board-conducted election amongour employees. However, this does not mean thatwe are required to vary or abandon any existingterm or condition of employment.WE WILL NOT coercively interrogate our em-ployees concerning their union membership andactivity.WE WILL NOT threaten employees that we willengage in surveillance of their union activities.WE WILL NOT threaten employees that we willclose or move the plant if Local 234, Graphic ArtsInternational - Union,AFL-CIO (hereinafterGraphic Arts Union), is chosen as the employees'collective-bargaining representative.WE WILL NOT -threaten our employees that itwould be futile to choose Graphic Arts Union astheir collective-bargaining representative since itwould be impossible to bargain with it.WE WILL NOT threaten employees that theirhours of work will be cut if they choose theGraphic Arts Union as their collective-bargainingrepresentative.WE WILL NOT threaten our employees that wewill get "rough and tough" with them and limittheir freedom of movement in the plant if theychoose the Graphic Arts Union as their collective-bargaining representative.WE WILL NOT promise employees that we willcancel the 32-hour workweek notice and return toa 40-hour workweek if they join the TeamstersUnion.WE WILL NOT offer to pay the reinstatement feesof employees to the Teamsters Union if theemployees wish to rejoin the Teamsters Union.WE WILL NOT permit the Teamsters Union toholdmeetingsof the employees on our propertyduring employees' worktime to discuss contractproposals or negotiations.WE WILL NOT solicit employees to circulateamong other employees and encourage them tosupport the Teamsters Union.WE WILL NOT allow or permit an employeerepresentative or union steward of the TeamstersUnion to solicit Teamsters authorization cardsamong the employees while at the same timedenying a request of the Graphic Arts Union tosolicit signatures on authorization cards duringworktime in the plant.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of theNational LaborRelationsAct, as amended. BUSINESS ENVELOPE MANUFACTURERS285BUSINESSENVELOPEMANUFACTURERS OFTENNESSEE, INC.DECISIONSTATEMENT OF THE CASEROBERT COHN,Administrative Law Judge:This consoli-dated proceeding was heard at Clinton,Tennessee, onDecember 2-4, 1975,1pursuant to due notice.The com-plaint in Case 10-CA-11233 was issued September 26,based on a charge against Respondent filed April 30 by theCharging Party.Case 10-RC-10261 was consolidated withthe complaint proceeding by Order of the RegionalDirector for Region 10 of the National Labor RelationsBoard,dated October 2,in which a hearing was orderedbased on the Petitioner's timely objections to an-.electionconducted by the Board on April 2, among certainemployees of the Respondent-Employer.The complaint alleges,in essence,that commencing inFebruary,Respondent,through its agents and supervisors,illegally rendered support and assistance to the Intervenor-Party of Interest by engaging in acts and conduct morefully detailed herein.By its duly filed answer, Respondentadmitted the jurisdictional allegations of the complaint andthe status ofthe Petitioner-Charging Party and Intervenor-Party of Interest as labor, organizations within the meaningof the Act;however,it generally denied the commission ofany unfair labor practices.At the close of the hearing,oral argument was waived;however,helpful,posthearing briefs were filed by counselfor the General Counsel,counsel for Respondent-Employ-er, and by counsel for the Petitioner-Charging Party, whichhave been duly considered.Upon the entire record in the case,including argumentsof counsel and -my observation of the demeanor of thewitnesses,2 I make the following:FINDINGS AND CONCLUSIONS 31.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent is a multiplant company engaged in themanufacture, sale, and distribution of business envelopes.Itmaintains facilities in the States of New York,California,and Tennessee,the Clinton,Tennessee,operation being theonly one involved in this proceeding.Respondent -com-menced operations in Clinton several years prior to theevents discussed herein,and in 1972 voluntarily recognizedthe Teamsters4 as the collective-bargaining representativeiAll dates hereinafter refer to the calendar year 1975, unless otherwiseindicated.2Cf.Bishop and Malco,-Inc.,dfb/a Walker's,159 NLRB 1159, 1161(1966).3There is no issue as to the Board's jurisdiction,or of the status of theUnions as labor organizations.As previously noted, the complaint allegessufficient facts, which are admitted by answer,upon which I may, and dohereby, find that Respondent is an employer engaged in commerce withinthe meaning of Sec. 2(6) and(7) of the Act, and that the Unions,and each ofthem, are labor organizationswithinthe,meaning of See. 2(5) of the Act.4Teamsters Local Union No. 519,Knoxville and Vicinity,affiliated withof its production and maintenance employees.5A collec-tive-bargaining agreement was entered into between theparties onMay 1,1972;for a term of 3 years .6On or about-February 10,_an organizational campaignwas commenced among Respondent's production andmaintenance employeesby Local 234,Graphic Arts Inter-nationalUnion,AFL-CIO (herein sometimes calledGraphic Arts or Petitioner-ChargingParty).According tothe undenied and credited testimony of James A. Rhyne,presidentof theLocal, two meetings were conducted at alocalmotel in Clinton on February 11 and 15,in further-ance of the campaign.7On February 17,Rhyne dispatcheda letter to Respondent-advising of the organizationalcampaign and,naming certain of the employees as consti-tuting a volunteer"in-plant committee." 8It is the conten-tion of the General Counsel and of the ChargingParty that,commencing at about this time,Respondent engaged in avigorous and extensive countercampaign against,the Charg-ing Party and in favor of having the employees continue tobe represented by the Teamsters.This campaign allegedlytook the form of promises of benefit to the employees ifthey retained the Teamsters as their collective-bargainingrepresentative,and threats of dire economic consequencesif they changed their adherence to the Charging Party.Respondent is also alleged to have met and entered intonegotiations with the Teamsters during the pendency of areal question concerning representation of Respondent'semployees occasioned by the filing of a petitionby GraphicArts on February 21, in Case-10-RC-10261.We come nowto a consideration of the,evidence adduced insupport ofthese contentions..B.AllegedInterrogation,Threats, and Promises ofBenefit1.By Bernie -MuchnickMuchnick, plant manager of the Clinton facility, ac-knowledged that he called employee Marilyn Hansard intohis office shortly after he received the letter from theCharging Party advising of the organizational campaignand of, the employees who constituted the "in-plantcommittee," hereinabove ^ referred to.9Muchnick statedthat he "thought highly" of Hansard and called her in todiscuss the union campaign as "friend to friend." Hetestified that he asked Hansard if-she was aware that theCompany was having negotiations with the incumbentunion and advised her that, when-two unions clash, thingscan become "awfully sticky and drag out, and he-felt thatthe employees could be hurt." He also advised that he wassomewhat disappointed that Hansard would be involved insomething like that.International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America.5At the time of the NLRB-conducted election at this plant in April, 1975,there were, according to the report of the Regional Director (G.C. Exh. 2(a)),approximately 135 employees in the unit.6 SeeC.P. Exh. 102.7Clinton is a relatively small community located approximately 34 milesnorth of the city of Knoxville, Tennessee8G.C. Exh. 6.9Hansard was one of the employees named as being on the committee. 286DECISIONSOF NATIONALLABOR'-RELATIONS BOARDHansard testified that she had two meetings with Much-nick in his office:the first taking place on or aboutFebruary 18 or 19, and the second on or about March 7,shortly before the meeting of the employees with theTeamsters Union.10 At the first meeting, Muchnick askedher "what she was getting herself into," and she replied thatshe wanted to see if something more could be done for theemployees. At the second meeting, according to Hansard'stestimony,Muchnick told her that evidently the previousconversation had not "done any good," and he questionedagain whether she knew what she was getting herself into.When she answered affirmatively, Muchnick went on toadvise her of his knowledge of the "Printer's Union" whichhe acquired from relatives in New York who were out of ajob because of this union. He went on to state that he knewhis boss I'-better than Hansard did, and that he could get"rough and tough" on the employees in the plant by, forexample, cutting down on their "roaming around the plantand talking at their machines"; he further advised thatKristel had made a very generous offer to the Teamsters innegotiations, and that the employees were going to get 50cents additional per hour and that the employees "mightjust aswell be satisfied with that and take it because noother union could do any better." 12Muchnick denied making the "rough and tough" remark,and that Kristel would not tolerate the Graphic Arts Union.He also denied telling Hansard that employees' activitieswould be restricted if the Charging Party was voted for inthe election. However, Hansard impressed me favorably asa witness, and I cannot believe that she fabricated theremarks attributed to Muchnick. Accordingly, I credit hertestimony and find that, by such remarks, Respondent,throughits agentand supervisor, Bernie Muclinick, interro-gated an employee concerning her union activities andthreatened reprisals if the employees did not lend theiradherence to the Teamsters Union in the competitionbetween the two unions extant at the plant at that time.During the last week in March, Muchnick called employ-ee Richard Johnson into his office- and asked the latter tocirculate around his department and talk to his fellowemployees about the Teamsters - that "we were envelopemakers not printers, and did not need the [Graphic Arts]union."Muchnick further stated that if the Graphic ArtsUnion didgo in,his boss would "probably shut the plantdown and move it." 13I find the foregoing request and threat to constitute illegalsupport andassistancefor the Teamsters Union, in viola-tion of Section8(a)(2) and(1) of the Act.Woodard Rains, a former employee of the Company,testified that, around the middle of March, Muchnickcalled him into his office and told him that he (Muchnick)would prefer the Teamsters to the Graphic Arts Union. Hefurther testified thatMuchnick threatened to "close theplant down - that he wouldn't have Graphic Arts inthere."Muchnick denied speaking to Woodard Ramsabout union activities at any time. The record shows thattoThe record establishes that the Teamsters conducted a meeting amongRespondent's employees in the shipping room at approximately 4 p.m. onMarch 7 '11Ira Kristel,presidentof theRespondent.12Testimony of Hansard.13Credited testimony of Johnson. Muchnick did not refer specifically inthe threat attributed to Muchnick by Rains came only aftera leading question by counsel for the General Counsel.Furthermore, on cross-examination, Rains appeared ratheruncertain as to the alleged threat. Under all circumstances,including Rains' demeanor on the witness stand, I am notconvinced thatMuchnick uttered the threat on thisoccasion, and therefore find that this allegation of thecomplaint has not been sustained by the evidence.During the month of March, an employee of Respondentnamed Ann Martin, a machine operator and shop stewardfor the Teamsters Union at that time, circulated about theplant speaking on behalf of that Union and solicitingTeamsters authorization cards. During the time she wasabsent from her machine, Respondent replaced her withanother employee since the machine was not fully automat-icand required attention by an operator. The evidencefurther shows that some of the supervisors of the variousdepartments she visited were aware of her activities. Forexample,Richard Johnson testified that while she wassoliciting in the cutting department, Supervisor Delaneywas present.14 Marilyn Hansard testified that when Martincame into her department and talked to her about theTeamsters Union, Hansard's supervisor was in the depart-ment. Hansard further testified that she observed Martintalking to other employees during worktime in other areasof the plant. Employee Shirley Kanipes observed Martin inher department (the jigger department), and saw Martinfirst go to Supervisor Pete Gati when Martin first came intothe department and then proceed to solicit the machineoperators there on behalf of the Teamsters Union.15Employee Betty Sue Clabough testified that she observedAnn Martin in the comet department (Martin was amachine operator in the webb departm_ ent). Claboughfurther testified - thatMartin talked to her about theTeamsters'Union during working hours and solicitedClabough to sign an authorization card for the Teamsters.Clabough's supervisor,C6chran,16 was present in thedepartment when Martin was- there. Clabough furthertestified that she was an employee who was called upon towork at Martin'smachine1day while Martin was goingthrough the plant engaging in the activities above de-scribed.Martin was not called as a witness at the hearing.Muchnick testified that Respondent permitted the Team-sters shop steward to go around the plant for the purpose ofasking the employees if they had any questions and if theywanted to make an appointment, with either himself orPlant Coordinator Al Smith, for clarification of any issues.Muchnick denied that Martin advised - him that she wasattempting to obtainsignatureson Teamsters authorizationcards, and he -further denied that he was aware that Martinwas attempting- to solicit. Such denial is not credited.Indeed, the evidence shows that following her observationof Martin's activities described above,Marilyn Hansardwent into the office of Muchnick and requested "equaltime" to perform the same functions on behalf of thehis testimony to a conversation with Johnsonbut generally denied telling anyemployeethatthe Company wouldcloseif the Graphic Arts Union were tocome in.I do not creditthisdenial.14Delaneydid not testifyat the heanng.15Gati did not testify atthe hearing.16Cochran did not testify at the hearing. BUSINESS ENVELOPE MANUFACTURERS287Graphic Arts Union that Martin did for the Teamsters,Union. Muchnick acknowledged that Hansard made such arequest, but testified that -he did not "really understand"what she meant by equal time. She replied that "If you havethe Teamsters here why can't we have the GAIU here," towhich Muchnick responded that, the matter was "in, thehands of the lawyers.- .Based on all of the foregoing, I am convinced andtherefore find that the activities of Martin were well knownto the agents of Respondent and were condoned (if notencouraged) by Respondent. Under the circumstances, -Ifind that such conduct constituted illegal support andassistance to the Teamsters Union, in violation of Section8(aX2)and (1)of the Act.2.By Plant Coordinator Allen SmithAllen Smith, an admitted supervisor, is known as theplant coordinator;. his primary responsibility is with respectto the departments (jigger,comet, and darkroom) on thesecond floor of the building. He admitted to holding severalmeetingswith employees in these departments in FebruaryorMarch in response to individual questions which hadbeen asked of him by the employees. He testified that hehad no prepared text, and made no opening statement otherthan to tell the employees that there would be norecrimina-tion for union activities of any kind in the plant, and that noone had to remain if they chose not to. He thea-threw:themeetingsopen for questions.--EffieMae DeStefano, an employee at that time in thejigger department, testified that Smith told the employeesthat the owner of the Company (Ira Kristel) would not havethe Graphic Arts Union in the plant - "that he could notlivewith them"; that if the employees voted for theTeamsters; they would receive a 50-cent-per-hour raise"then and there."Smithfurther stated, according " toDeStefano's testimony, that Kristel -would close the plantdown and move it and that all of the employees would beout of a job. She further testified that the question of uniondues was raised, and that Smith stated that ifanyof theemployees wished to rejoin the Teamsters Union but didnot have the necessary money for a reinstatement fee,Smith statedthat he would "personally take $25 out of hispocket andpay it for them." 17David Wells, an employee of the Company in the cometdepartment, stated that Smith spoke to the employees inearly March.Smith statedthat he had known Ira Kristel-fora long whileand had-been to school with him, and it was hisopinion that, if the employees voted for the Graphic ArtsUnion, Knstel would shut the plant and move itsomewhereelse.Wells also affirmed that Smith said that, if employeeswould rejoin the Teamsters and needed money for areinstatementfee, he (Smith) would pay the initiation feeout of his own pocket.LindaBowling,an employee in the jigger department,also affirmed Smith's statementthat he knew Kristelpersonally and he knew that Kristel "could not live with"the Graphic Arts Union; that Smith-further stated that, ifthe Graphic Arts Uniongot in, the Company already had aplant located in :either North Carolina or South Carolina towhich they would move. Bowling further affirmed thatemployee Shirley Kanipes asked Smith the amount of thefee to get back into the Teamsters Union, to which Smithresponded that he really did not know but that it wouldprobably be around $25, and that he would pay it out of hisown pocket to any employee who needed it. Bowlingfurther -testified that Smith mentioned a notice which hadbeen posted on the plant bulletin board on March 4, whichnotice advised all employees that "Because of extremelypoor sales in our business envelope area, the Company isherewith forced to reduce B.E. departments from a 40 hourtoa 32 hour workweek." 18,Smith stated that if allemployees voted for the Teamsters, the Company would goback to a 40-hour workweek.Shirley Kanipes, an employee in the jigger department,affirmed that Smith held a meeting in the early part, ofMarch among employees, in that department and statedthat "If the Graphic Arts [Union] came in, Kristel wouldnot live with it and he would move the plant to NorthCarolina within 3 months, and we would be out on, thestreet, out of a job." She further affirmed that, referring tothe aforementioned notice (G.C. Exh. 15) posted on thebulletin board, Smith said that if the-Teamsters came in thework would go - back to 40 hours but if the Graphic ArtsUnion got in,-it might go down to 3 days a week; Finally,respecting the reinstatement fee, Smith stated that he wouldpay that amount ($25) out of his own pocket if anyonewanted to rejoin the Teamsters Union.-Betty Sue Clabough, an employee in the comet depart-ment, affirmed that Smith stated in a meeting around thefirst of March that Kristel-could not "live with" the GraphicArtsUnion, and - there was the possibility of cutting theworkweek to 4 days and possibly 3 days per week if theGraphic Arts Union was voted in. She further affirmed thatSmith promised to pay the initiation fee of the TeamstersUnion to anyone who wished to rejoin but did not have themoney. With respect to moving the plant, she testified thatSmith stated that the Company had a place picked out inNorth Carolina "all ready and waiting," and that theymight move if the Graphic Arts Union was voted in.Smith testified that on the -issue of plant removal, he-explained that to the best of his knowledge - emphasizingthat he was not a lawyer - he doubted if the plant could,bemoved during union negotiations; however, he stated that itwas owned by an individual, and he="could do with hiscompany as, he pleased, when he pleased." He denied,however, telling the group- that the Company would bemoved if they voted for one union rather than the other -that they should vote for the Union of their choice. Hestated that he,, told the employees that $6 per hour, (whichthe `Graphic Arts Union was assertedly seeking) was animpracticalwage figure in the envelope industry anddoubted that Kristel could pay that kind of wage and stayin business.With respect to the union dues issue, hestatedthat someone asked the question whether an employee- whowished to rejoin the Teamsters Union would have to pay aninitiation fee again., He responded that he did not know, butthat "if this was going to keep somebody, from rejoining a17DStefano-emphasizedthat she distinctly recalled this remarkbecause1See G.C. Exh. 15.Itwas in response to a questionfrom herself 288DECISIONSOF NATIONAL LABOR RELATIONS BOARDunion of their choice . . . [he] would take care of that forher." Smith denied that there was any discussion concern-ing the working hours of the employees in the plant duringthese meetingsbut admitted that General Counsel's Exhibit15 was posted in the plant on or about March 4. He averredthatthe reason for the posting was because the Companywas having very poorsales,but that the short workweekwas never placed into effect because the Company was toldby the Teamsters Union that it was a violation of thecontract for the Company to reduce the workweek since thecontract guaranteed a 40-hour workweek.After a consideration of all of the testimony as to whatoccurred respecting the meetings held by Plant CoordinatorSmith with the employees in the three aforementioneddepartments, I am convinced and therefore find that suchremarks contained the following threats and promises ofbenefit all of which constituted violations of Section 8(a)(2)and (1) of the Act: (1) the threats to move the plant, withthe resulting loss of jobs to the employees, if they favoredthe Charging Party; (2) the promise of a pay raise if theyfavored the Teamsters Union; (3) the promise to pay thereinstatementfee on behalf of any employees who needed itin order to rejoin the Teamsters Union; and (4) the threat tocut back the workweek if the employees joined or retainedtheir adherence to the Charging Party (but to maintain orrestore the existing workweek if they favored the Team-sters).19-John Lee Smith, an employee in the letterhead depart-ment,credibly testified that he had a conversation withSmith in the darkroom area during the last part ofFebruary. In that conversation, Allen Smith told John LeeSmith that if the Graphic Arts Union came in, it would puta lot of people out of work. He stated that Respondent wasan independently owned company, and that they couldshut down and move the plant if the Graphic Arts Unioncame in.20 I find the foregoing threat to constitute anadditional violation of Section 8(a)(2) and (1) of the Act.3.By Night Foreman Osvaldo AponteAround the middle of February, Aponte asked employeeWoodard Rains if the latter was going to the meeting at theScottishInns.Rains advised that he did not know anythingabout it;whereupon,Aponte stated that he (Aponte)rsThere were no records or other documentary evidence adduced tosupport the Respondent's defense that the threatened cut of hours wascaused by a slowdown in sales(and therefore production). It is true that anemployee Shirley Kampes testified that at the time the notice was put upwork was"a little slow." However, she also testified that it had been slowbefore. In any event,itwasthe threat uttered by Smith which constitutes theviolation.There is nothing in the record to show that he ever advised theemployees that, as Respondent contends,the,notice was removed because itwas later learned by Muchnick that it constituted a violation of a provision inthe existing collective-bargammg agreement with the Teamsters whichguaranteed a 40-hour workweek to the employees.20 Allen Smith denied that he had any'conversation with John Lee Smithin a darkroom with respect to union matters. He recalled that after some ofthe group meetings, several people came to see him in his office and heremembers John Lee Smith as being in his office; however, he did not recallwhether the latter was alone or with other people. He denied telling John LeeSmith that the advent of the ChargingPartywould result in people being putout of work.Such denial is not credited.21Testimony of Rains. Aponte acknowledged that he was aware - byvirtue of seeing some pamphlets in the plant-of a meeting at the ScottishInn for the Graphic Arts Union However, he denied asking Rains anything"might be up that way sometime that night." 21 I find thatthe foregoing statement of Aponte constitutes a threat ofsurveillance of, union activities, in violation of Section8(a)(1) of the Act.On or about March 3 or 4, Aponte approached employeeWalter Duncan at his machine, following a union meetingon or about March 2. Aponte asked Duncan what theemployeeswere asking for - more money or moreholidays. Duncan replied that "we were in no position to doany bargaining at that time.1122- I find the foregoingstatement of Aponte to constitute unlawful interrogationconcerning employees' union activities, in violation ofSection 8(a)(l) of the Act.4.By Traffic Manager Thomas FitzpatrickOn or about March 5, Fitzpatrick, an admitted supervisorin the shipping department, told employee Kenneth LeePhillips that if the employees voted in the Teamsters Union,they would get a 50-cent-per-hour raise and a paid holidaythe first year, and a 15-cent-per-hour raise and a paidholiday for both the second and third year of the contract.Fitzpatrick requested that Phillips pass this information tothe remainder of the employees, and further advised that ifthey did not vote the Teamsters in, "they" would shut theplant down.23 Fitzpatrick was not called as a witness, andhis failure to testify is unexplained on the record. Underthese circumstances, it is not only warranted to credit theuncontradicted testimony of Phillips, but also to infer thathad Fitzpatrick been calledas a witness,his testimonywould have been adverse to the interests of Respondent 24 Ifind the foregoing promise and, threat to constitute illegalsupport andassistanceto the Teamsters Union, in violationof Section 8(aX2) and (1) of the Act 25In the sameconversation, Fitzpatrick told Phillips theonly reason the notice concerning the 32-hour workweek(hereinabove referred to) was posted was "because theywere made, and [he] said that if they voted the Teamstersin, they would take the 32-hour week off and make-it a 40-hour workweek.26About the middle of March, Fitzpatrick spoke to employ-ee. Jerry Lee Day in the shipping department of the plant.Fitzpatrick inquired whether Day had heard about the raisethat the employees were supposed to get: to wit, a 50-cent-about the meeting,and, indeed,denied discussingtheUnion with anyemployee.The, credibilityresolution on thisaspect ofthe case has beenexceedinglydifficult. Itmay verywell be that' Ramsheld abias againstthe Companybecause he was dischargedinApril;on theother hand, Aponte was notimpressive as a witness.Underall circumstances,I am unableto believe thatRains fabricated the conversation; and I thereforecredithis testimony overAponte's denial.22Testimony of Duncan.Aponte denied speakingtoWalter Duncanabout the Union. Thistestimony is not credited.23 Testimony of Phillips.24N.L.RB. v. M. J. Prrolli &Sons,Inc.,80 LRRM 3170,68 LC par. 12,843, (C.A. 1, 1972),enfg.194 NLRB 241, 246 (1971), and casescited therein.25Thelast phraseof Fitzpatrick's statementis admittedlyambiguoussince he didnot specify who "they"were. However, in context,it seemsreasonableto infer that "they" referred tothe managementof Respondentand not the Teamsters Union.26Creditedtestimonyof Phillips.Ifindthe foregoingstatement ofFitzpatrickto constitute an additional promise of benefit to the employees ifthe latter,supported the TeamstersUnionin violationof Sec. 8(aX2) and (I)of the Act. BUSINESS ENVELOPE MANUFACTURERS289per-hour raise and a holiday the first year, and a 15-cent-per-hour raise and a holiday for both the second and thirdyear. Fitzpatrick advised, however, that this was condi-tioned upon- the Teamsters- Union retaining representationrights in the plant. Day inquired of Fitzpatrick what wouldhappen if the Teamsters did not prevail, to which the latterresponded, "The company - would fight the union, theGraphic Arts, he said if they could not beat the union theywould close the plant and move it. He did mention movingit to either North or South Carolina. >27 I find the foregoingpromise of benefit if the employees favored the TeamstersUnion, and threat of reprisal if they did not, to constitutean additional violation of Section 8(a)(2) and (1) of the Act.5.By Ira KristelKristel, president of Respondent,maintainshis principaloffice in New York. He testified that he came to Clinton inthe latter part of March and spoke to about five or sixgroups of employees for about 15 to 20 minutes each. Hespoke extemporaneously, and made essentially the sameremarks to all the groups, and then opened the floor forquestions.Kristel testified that, in his opening remarks, he advisedthe employees that he was "not antiunion, that he had beenunionized for many years in New York and that he couldlivewith manyunions... however, the demands of theLithographers were so unrealistic that economically thecompany could not survive." He went on to point out thatthe Company was competing with other envelope manufac-turers and not newspapers.28 Kristel pointed out that thereformerly were approximately 13 newspapers in New YorkCity and now there were only three, and that the reason wasthat the Unions had effectively put them out of business. Inmaking this statement he admittedly made particularreference, to the Charging Party.Kristel .stated that in every meeting someone asked aboutthe issue of.plant removaL He testified that he told theemployees he had no intention of moving the plant but that,on the other hand, the demands of the Charging Party wereso unrealistic that he did not think the Company could noteconomically survive; that there was no law that said hecould not move, but that he had no intentions of doing so;however, he also had no intention of going broke.29Kristel admitted telling the employees that they wouldget a 50-cent-per-hour wage increase if the Teamsters wereelected, but if the Charging Party were elected, bargainingwould''commencefrom scratch and the 50-cent increasewould not apply. I find the foregoing promise of benefit toconstituteillegal support and assistance to- the TeamstersUnion, in violation of Section 8(a)(2) and (1) of the Act.Later that day, Kristel asked Betty Sue Clabough to comewith him into the Webb department office. No one else waspresent.Kristel inquired why she was involved with theUnion - what she wanted. Clabough advised that she27Credited testimony ofDay.28The literature distributed by the Charging Party in the campaignreferred to the wages received by its members who worked for the KnoxvilleNewsSentinel.That member received$636 per hour whereas the wageearner at the Respondent's plant received $2.40 per hour.29 Several employees,witnesses for the General Counsel,testified thatKristel threatened to close the plant down and/or move if they voted in theCharging Party.See, e.g., testimony of Walter Duncan and Effie Maewanted more money for what she was doing. Kristeltestified that he was interested in fording out whether therewere other things important to the employees aside fromeconomic considerations. When Clabough advised him asaforesaid, he said, "Okay, at least I understand where westand." 30I find the foregoing interrogation, which took place in thesanctum of a supervisor's office, without any legitimatepurpose or assurances against recrimination,to constituteinterference with employee rights guaranteed in Section 7of the Act, in violation of Section 8(ax l) of the Act.6.The negotiations between the Respondent andthe Teamsters UnionAs previously set forth, the collective-bargaining agree-ment between the Respondent and the Teamsters ran fromMay 1, 1972, through April 30, 1975. The record reflectsthat on December 6, 1974, the following letter was sentfrom George R. Clapp, secretary-treasurer of the TeamstersUnion to Bernie Muchnick, plant manager of Respondent:Dear Mr. Muchnick:This will confirm the conversation in your office onDecember 4, 1974 between -the undersigned,Mr.Hubert L. Payne of Local 519, and yourself, and theseveral telephone conversations we had during themonth of November in which we discussed the very direneed of your employees receiving a substantial wageincreasein the forthcoming contract negotiations.These conversations, of course, are premature, in so faras contract negotiations are concerned, since thepresent agreementdoes not expire until April 30,1975.However, it is our feeling -that this information shouldbe relayed to Mr. Ira Kristel so that he can be preparedfor the contract proposal which will be forthcoming.Mr.Muchnick, it is our hope that negotiations canbe completed early so that the new contract and wagescan go into effect immediately without the need forretroactivity. Since the previous contract was negotiatedunder adverse conditions everyone expects a muchbetter contract with a substantial wage increase thistime.For the reasons mentioned above we respectfullyrequest that you relay this information to Mr. Kristel sothat he will be prepared to sit down and negotiate inearnest when he comes into Knoxville.The events which occurred following the receipt of theforegoing letter are somewhat vague and indefinite in therecord.Muchnick testified that he had several telephoneconversations with representatives of the Teamsters some-time in January and February, and he "thought" that theDeStefano. On the other hand, Linda Bowling testified that Kristel did notthreaten to move the plant at that meeting. Under all circumstances,I am notconvinced that there is substantial evidence to find that Knstel threatened toclose or move the plant in his speeches to the employees in March.30Kristel acknowledged that he called in Clabough because be under-stood that she and Marilyn Hansard were very strong with the ChargingParty, but Marilyn Hansard was not at work that day. 290DECISIONSOF NATIONALLABOR RELATIONS BOARDpresident of the Teamsters Local came-to visit him once onunion negotiations.However,there-was no exchange ofwritten proposals by either party to the other during thisperiod.31On February 17, an official notice of.reopening wasdispatchedby the Teamsters secretary-treasurertoMuchnick as follows:.Dear Mr. Muchnick:This will officially advise you and your Companythat Teamsters Local Union No. 519 desires to open thecollective bargaining agreement between your companyand this Local Union for the purpose of making certainchanges and modifications in accordance with Article39 of the existing agreement.We will appreciate you advising the undersigned of a-convenient date to meet for the purpose of discussingthe forthcoming negotiations.Following this notice,therewere further telephonediscussions between Muchnick and the representatives ofthe Teamsters,and a meeting was arranged with Kristelpresent on or about March 1 at the Teamsters Hall inClinton.Itwas at this meeting that the wage increases andpaid holidays hereinabove referred to were agreed upon.Following that meeting,the Teamsters requested and weregranted a meeting with employees at the Company's plantto be held on March 7 at 4 o'clock p.m. (which was duringsome of the employees'worktime)for the purpose ofdiscussing contract negotiations(G.C. Exh.14). I find suchconduct on the part of the Company to constitute addition-al unlawful aid and assistance to the Teamsters in violationof Section 8(ax2)-and(1) of the Act 32On March 24 a-notice was posted ow the Respondent'sbulletin boards respecting the status of the Company'snegotiations with the Teamsters,as follows:FROM:IRA B.KRISTEL, PRESIDENTTO: ALLELIGIBLE UNION EMPLOYEESThere seems to be some confusion among you regardingour union negotiations with the Teamsters that startedback last November,1974.Let me clear this up.Should the Teamsters win the election on April 2, myoffer standsfirmand has been approved in the presenceof the Teamsters Negotiating Committee.Major itemsapproved as follows:1.Wages-A three year contract-50¢ first year, 15esecond year,l5¢ third year-While the new contract would start on 5/l/75, I havegivenmy word as President to make the first yearincrease(500 per hour)retroactive for the week startingMarch 17, 1975.31No representative of the Teamsters Union testified at the hearing,although its secretary-treasurer was present throughoutHowever, thisstatement should not be construed to mean that the burden of proof switchedfrom the General Counsel to Respondent.See, e.g.,H.Koch & Sons, 220NLRB 1103(1975).2.The company will pay the full medical insurance-program regardless if an individual does not put in 40hours.Furthermore,the incentive bonus of 54 per hour.for people who -put in 40 consecutive hours per weekstill stands.-3.One additional Holiday willbe added to each yearof the contract.Iwill be down on Monday,3/31/75,andwill gothrough the plant to answer any questions to help clearup any misunderstandings.As previously indicated,a petition for an election wasfiled by theCharging'Party with the Boardon February 21.A notice of representation hearing on the aforesaid petitionwas issued on February 26 with copies served on all partieson that date.It is well settled that,in these circumstances, areal question concerning representation was raised to theextent that it was'wrongful and unlawful forthe Respon-dent to continue and complete negotiations with theTeamsters subsequent to the filing of such petition. Suchconduct clearly constituted unwarranted and illegal assis-tance and support to the Teamsters Union,in violation ofSection 8(aX2) and (1) of the Act.33H. THE REMEDYHaving found that Respondent engaged-in unfair laborpractices in violation of Section 8(a)(1) and (2) of the Act, Ishall recommend that the Respondent be directed to ceaseand desist -therefrom, and to take certain affirmative actiondesigned to effectuate the purposes of the Act. A majorissue in the case is whether a bargaining order in favor oftheCharging Party is appropriate in the circumstances.Respondent vigorously argues that such an order would notbe appropriate in this case where there are "twobona fidelabor organizations, both of which are seeking recognitionwith regard to the same unit of employees." 34 It is furtherargued that this is especially so where one of the two vyingunions is an incumbent, which enjoys a presumption ofmajority representation through the life of the contract(Respondent's brief, citingBarrington Plaza and Tragniew,Inc.,185NLRB 962, 963 (1970). Finally, Respondentargues, a bargaining order in favor of the Charging Partywould be punitive rather than remedial in nature since itwould dictate the employees' choice of representation.Counsel for the General Counsel did not seek a bargain-ing order as part of the remedy in this case on the groundsthat. "the evidence was insufficient to establish that theTeamsters actively sought the Respondent's assistance oractively participated in conduct sufficiently unlawful tonegate it's status as abona fideincumbent union with alegitimate interest in representing the employees."35 How-ever, it is noted that no authority is cited by counsel for the32 See, e.g.,Hermet, Inc.,222 NLRB 29 (1976).33Hermes, Inc., supraand cases cited.34Respondent's brief.35G.C. brief. BUSINESSENVELOPE MANUFACTURERS291General Counsel in support of his position, and have notdiscovered any through independent research.36The Charging Party vigorously contends that a bargain-ing order is the only fair andeffective remedy in view of theflagrant and extensive unfair labor practices engaged in-byRespondent- following the filing of its petition 37After a consideration of all the evidence in the record,including arguments of counsel, I am convinced, andtherefore ford, that a _ bargaining order in favor of theCharging Party is the only fair and effective remedy whichcan be applied within the framework of the statute to thefacts in this case. Thus, there is, presented here a situationwhere an employer, assertedly faced with competing claimsof two labor organizations, immediately embarks upon anegregious campaign of threats of economic retributionshould his employees favor the Union which he opposes,and promises of benefit to them should they adhere to theUnion which he favors. "Such conduct, as set forth herein-above, ranged the spectrum of conduct violative of Section8(a)(2) and(1) of the Act, making a free choice in theelection of April 2 impossible.38The record herein establishes that, as of the time of thefiling of its petition, the Charging Party had an uncoercedmajority of the employees in the unit 39 Thus, on February21, it had signed authorization cards from 94 employees4oin a unit of approximately 135 employees 41The language of the Board inBrescome, supra,justifying abargaining order is singularly appropriate to the factualsituation in the instant case:An employer, faced with a competing representationclaim,quiteproperly should be protected from aunion's refusal-to-bargain charge, even where thatunion is able to demonstrate a card majority, in asituation where he evidences his neutrality by maintain-ing thestatusquowhile the question concerningrepresentation is being determined by the Board. But itis foreign to the basic concept of the rule to invoke it asjustification for a refusal to bargain in a situation where,as here, the employer, instead of remaining neutral,takes sides, and engages in unfair labor practices aimedat assisting and supporting the union he favors, andutilizes this as a means of dissipating the majority of therival union to which he is opposed. In this situation, toexcuse the refusal to bargain and deny the remedialrelief of a bargaining order could serve only to exalt the36Respondent submitted concomitantly with the filing of its brief amotion to reopen hearing for the purpose of placing into evidence a ruling ofthe General Counsel in which the latter declined to issue a complaint underSec. 8(a)(5) of the Act, in this case. Such motion is dewed as lacking in meritsincesuchrulingby the General Counsel would be irrelevant to the issues inthe case, which are, of course, framed by the complaint which is issued by theGeneral Counsel.To the extent such motion is bottomed on the so-called Freedom ofInformation Act, there is no showing that Respondent has complied with theproper procedures before the General Counsel and/or the Board which areconditions precedent to securing such information.37 Prior to and at the hearing, the Charging Party filed a motion to amendcomplaint and notice of intent to request bargaining order (G.C. Exh. 1(k)).The motion to amend the complaint to include allegations bearing upon theRespondent's obligation to bargain collectively with the Charging Party wasdenied on the ground that final authority with respect to the issuance ofcomplaints is with the General Counsel, and the General Counsel objected tothe Charging Party's motion in this case. However, the Charging Party was-letter of the rule whilestultifying its purpose, and wouldleave the victimized union without- a truly effectiveremedy.Since the. recent decision of the Supreme Court in theGisselcase, the legal touchstone for a bargaining orderiswhether the employer has engaged in unfair laborpractices of such a character as to preclude a fairelectionand to permit a fording that a majorityestablished by -cards 'is more reliable tha[n ] an electionas the indicator of employee desires. In -this case theTrialExaminer found that the nature and effect ofRespondent's unlawful demonstration of its favoritismto the Association, coupled with its dire prediction ofadverse consequences, which might be expected if theUnion should be selected and attempt to bargain withRespondent, was such as to prevent the possibility.of afairelection. , We agree, and upon the basis of theUnion's demonstrated card majority ford that Respon-,dent violated Section 8(a)(5).3..We also further find upon a consideration of theentire record, and in agreement with the Trial Examin-er, that, apart from the violation of Section8(aX5), anorder directing Respondent to bargain with the Union,upon request, is necessary to remedy the effects of itsother unfair labor practices. The record establishes thatthe Union had a majority when the Respondent beganits course of unfair labor practices directed at destroy-ing this support. The subsequent diminution of support,as revealed by the Union's loss in the election, can onlybe attributed to Respondent's unlawful conduct. There-fore,we shall order Respondent to bargain, uponrequest, with the Union not only to remedy its violationof Section 8(a)(5) but also its violations of Section8(a)(1) of the Act. [footnotes omitted.]I have also taken into consideration in resolving this issuethe history of Respondent's relationship with the Teamstersprior to the statutory 6-month limitation period, for theassistancethat it provides in evaluating the events whichoccurred within that period(Brescome, supra).I note thatthe Teamsters was voluntarily recognized by the Respon-dent, and there is a dearth of evidence in the recordrespecting activities or involvement of the Teamsters in theaffairs of the employees from 1972 for approximately 2-1/2years until the events in this case. One witness (Jerry LeeDay) testified that he worked for the Company for almost aallowed tointroduceevidencerelating to its claimof majority status at thetime of its filing of thepetition, so that the record would be complete beforethe Board who has primary responsibility withrespectto the appropriatenessof a remedy in thematter.(See, e.g.,7-tidee Products, Inc.,196 NLRB 158).38 SeeThe Brescome DistributorsCorporation,179 NLRB 787,788 (1969);LawrenceRigging,Inc.,202 NLRB 1094 (1973);Overland DistributionCenters,194 NLRB 727 (1971).39The appropriateunit, agreedupon by the parties and approved by theRegionalDirector in Case 10-RC- 10261, is:All productionand maintenanceemployees employed by the Respondent atitsClinton, Tennessee, facility, but excluding all office clerical employees,professional employees, guards andsupervisorsas defined in the Act.40There were98 cards receivedin evidence, but 4 were dated subsequentto February 21.41This the number ofeligible voters at the election,according to theRegionalDirector's report (G.C. Exh. 2(a)). 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear before he knew that the employees were representedby a union. Moreover, Muchnick testified that, until theevents in this case, he did not know that Ann Martin was asteward for the Teamsters Union. Such dormancy on thepart of the incumbent union may well explain the interest ofthe employees in seeking another labor organization torepresent them.In view of the flagrant and pervasive nature of the unfairlabor practices, I shall recommend a broad cease-and-desistorder.Highland House Nursing Center, Inc.,222 NLRB 134(1976);Lawrence Rigging Inc., supra.The Objections to the ElectionThe evidence, as set forth hereinabove, occurring subse-quent to the filing of the petition and prior to the election,provides ample support for a finding that the ChargingParty's objections should be sustained. Accordingly, Iconclude and find that the election conducted by the Boardon April 2 should be set aside. However, in view of myfinding that an order to bargain in favor of the ChargingParty shouldissue, I will not, of course, direct that anotherelection be held. Rather, I willrecommend that the petitionin Case 10-RC-10261 be dismissed,unless it iswithdrawn.CONCLUSIONS OF LAW1.BusinessEnvelope Manufacturers ofTennessee, Inc.,is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 234, Graphic Arts International Union, AFL-CIO, and Teamsters Local Union No. 519, Knoxville andVicinity,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, and each of them, are labor organizations withinthe meaning of Section 2(5) of the Act.3.By the acts and conduct of its agents and supervisorsdescribed above,Respondent -has interfered with theadministration of a labor organization and contributedassistanceand support to it, in violation of Section 8(a)(2)of the Act.4.By the foregoing, and by engaging in other acts andconduct described above, Respondent has interfered with,restrained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, in violation of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]